Billings, D. J.
A large amount of testimony has been taken in this case to ascertain the amount of services that were rendered by the Protector, and the circumstances under which they were rendered. The statements of the witnesses are very conflicting, but this much seems to be fully established : that although a bell was rung several times, and the Protector, thinking it an alarm-bell, responded to it, yet the captain of the burning boat absolutely refused to accept the aid of the libellant’s boat. This, I think, it was competent for him to do. If the master of a burning vessel prefers to allow her to burn rather than to permit outside parties to extinguish the flames, he may do so. He has a perfect right to decline any assistance that may be offered him: he should not be assisted against his will.
Even if the crew of the Protector had rendered any services, which, it appears, they did not do, after having been ordered off by the captain of the Chouteau, they could not claim anything for such services. At first I was in some doubt as to whether the Protector was not entitled to recover the value of the fuel used in getting up steam, and for the labor employed in going to where the Chouteau was lying. Had she merely gone to the scene of the fire, offered her services in the usual manner, and, on the refusal of the captain of the burning vessel to accept them, returned to her wharf, I should have allowed her something for the labor and fuel expended in doing thus much; but the subsequent unjustifiable conduct of her crew in endeavoring to force their aid on an unwilling subject, deprived her of the right to demand compensation for what little she did do.